Citation Nr: 1426393	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-08 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to replacement of a stolen laptop computer under 38 C.F.R. § 21.220.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
 
Although the Veteran requested a BVA Hearing in her March 2010 substantive appeal, in an October 2010 written statement the Veteran indicated that she was withdrawing her request for a hearing.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The theft of the Veteran's laptop could have been prevented and she is therefore responsible for the cost of replacing the stolen laptop.


CONCLUSION OF LAW

The criteria are not met for replacement of a stolen laptop computer under the terms and conditions of Chapter 31, Title 38, United States Code.  38 U.S.C.A. § 3104(a) (West 2002); 38 C.F.R. § 21.210, 21.212, 21.220 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A laptop issued to the Veteran by the Vocational Rehabilitation program was stolen out of her car in November 2009.  The Veteran asserts that the laptop should be replaced by the VA as she took all possible precautions to properly secure it.  

Under 38 C.F.R. § 21.220(a) (2013), governing replacement of lost, stolen, misplaced or damaged supplies (including equipment), VA will replace articles which are necessary to further pursuit of the veteran's program and which are lost, stolen, misplaced, or damaged beyond repair through no fault of the veteran.  Also, VA will make an advancement from the Vocational Rehabilitation Revolving Fund to a veteran to replace articles for which VA will not pay, if the veteran is without funds to pay for them.  38 C.F.R. § 21.220(a)(1) (2013).

The goal of the Veteran's Rehabilitation Plan was for her to obtain employment as a pharmacy technician.  For that purpose, she was provided computer equipment, which falls under the definition of supplies, for her successful completion of her studies to become a pharmacy technician.  38 U.S.C.A. § 3104(a); 38 C.F.R. § 21.210; 38 C.F.R. § 21.212.  Specifically, the Chapter 31 program provided her with a new computer in August 2008 after it was determined that her current computer was beyond repair.  In December 2009, the Veteran reported that her computer had been stolen in a car break-in.  

A November 2009 police report reflects that a Macintosh laptop computer, valued at $1500 was stolen from the Veteran's car.  The Veteran reported to the police officer at that time that she had items stolen from her car between the hours of 21:30 November 17, 2009 and 11:45 November 18, 2009.  

The Veteran reported that she "must have left the door unlocked as we did not find signs of forced entry."  

The Veteran now argues that the police report is inaccurate.  She asserts that her laptop was out of plain sight and that she had locked the doors of her car.  See November 2010 statement.  

It is unclear to the Board why the Veteran has not contacted the police department to have her police report corrected to reflect her contentions that her car had been locked.  

This police report weighs heavily against her claim.

The evidence at the time of the theft reflects that the Veteran self-reported she had not locked her car and had left her laptop overnight in her vehicle.  This report is most probative in her case as it was completed at the time of the incident.  It was not until after the Veteran's claim for replacement was denied that she asserted she had locked her car door and placed the laptop out of plain sight.  The Board finds the Veteran's more current recollections are outweighed by her self-report at the time of the theft.  

The regulation explains that the VA will replace stolen articles that are necessary for the pursuit of the Veteran's program which are stolen through no fault of the Veteran.  The evidence reflects that the Veteran did not lock her car and left her laptop in her vehicle.  

While the Board understand the Veteran's claim, the Board finds that her action of leaving valuables in an unlocked car constitutes some degree of fault in the eventual theft of her laptop.  Therefore, she is not entitled to replacement of her laptop.  38 C.F.R. § 21.220 (2013).  As there is no legal basis upon which to award benefits, her appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a December 2009 decision, the Veteran's Vocational Rehabilitation Counselor (VRC) informed her that her request for a replacement McIntosh laptop was denied as regulations provide that replacement items can only be issued when the theft could not have been prevented.  The VRC noted that it appears that the Veteran may have left her computer in an unlocked car which may have been a contributing factor to the theft.  The Veteran responded to the message via voicemail that she wanted to appeal this decision.  In her subsequent January 2010 notice of disagreement the Veteran indicated that her laptop had been stolen from her locked car.  Thus, the Board finds that the Veteran was aware of the criteria necessary to substantiate her claim seeking a replacement laptop.  A letter was sent to the Veteran in February 2010 once again detailing the decision made to deny her claim.  While the notice was sent after the December 2009 initial denial of her claim, the Veteran has not indicated any prejudice resulting from the oversight. Further, the claim was officially readjudicated in the March 2010 statement of the case.  Therefore, the Board finds that the timing error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Vocational Rehabilitation folders have been obtained.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Replacement of a stolen laptop computer under 38 C.F.R. § 21.220 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


